Smith, J.,
delivered tire opinion of the court.
Nothing contained in the deed from Harris to the railroad company and to the Financial Improvement Company, nor in the conduct of the parties after the execution thereof, constitutes a dedication of any part of the land in controversy to the town of Tunica or to the public for street purposes. Neither has there been such an adverse user of the lands by the public as to make it part of the street by prescription.
When the deed from Harris to the railroad company was executed, all damages resulting to the property now owned by appellants were thereby necessarily released, for the reason that at the time Harris was the owner of the entire tract of land out of which the lots now owned by appellants were carved. The fact that, simultaneously with the execution of this deed, another deed was made by Harris, by which he divided the land into separate lots, does not alter the situation.
It may be that Harris and the railroad company had a verbal agreement that the additional twenty-six and one-half feet of land conveyed was to be used only for depot purposes; but this agreement, not having been included in the written agreement contained in the deed, cannot, under elementary rules, be now added thereto by parol. According to the deed, the land was conveyed “for a right of way for its railroad track and for railroad purposes.” Affirmed and remanded.